            Case 6:20-cv-00725-ADA Document 2 Filed 08/12/20 Page 1 of 2

                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                         No. 6:20-cv-00725
BRAZOS LICENSING AND DEVELOPMENT,
                                                    JURY TRIAL DEMANDED
               Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.



                            CORPORATE DISCLOSURE STATEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development files this

disclosure statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and states the

following: WSOU Investments, LLC is a private corporation whose parent is WSOU Holdings,

LLC. Neither entity is public traded.
           Case 6:20-cv-00725-ADA Document 2 Filed 08/12/20 Page 2 of 2

                                        Respectfully submitted,

Dated: August 12, 2020                  /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
Edward J. Naughton                      Texas State Bar No. 00791308
(pro hac vice to be filed)              raymort@austinlaw.com
enaughton@brownrudnick.com              THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz               100 Congress Avenue, Suite 2000
(pro hac vice to be filed)              Austin, Texas 78701
rlecaroz@brownrudnick.com               Tel/Fax: 512-865-7950
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice to be filed)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice to be filed)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice to be filed)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

Sarah G. Hartman
(pro hac vice to be filed)
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                        Counsel for Plaintiff
                                        WSOU Investments, LLC d/b/a
                                        Brazos Licensing and Development
